UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-00642 DWS International Fund, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:8/31 Date of reporting period:5/31/2012 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofMay 31, 2012(Unaudited) DWS International Fund Shares Value ($) Common Stocks 95.0% Australia 8.9% Australia & New Zealand Banking Group Ltd. BHP Billiton Ltd. National Australia Bank Ltd. Newcrest Mining Ltd. Wesfarmers Ltd. Westpac Banking Corp. (Cost $75,395,616) Finland 3.0% Fortum Oyj (a) Nokia Oyj (a) (Cost $27,944,425) France 11.7% Aeroports de Paris (a) Compagnie de Saint-Gobain Dassault Systemes SA Klepierre (REIT) Renault SA Schneider Electric SA Unibail-Rodamco SE (REIT) (Cost $77,067,155) Germany 12.5% Adidas AG BASF SE Continental AG Deutsche Post AG (Registered) Hannover Rueckversicherung AG (Registered) Lanxess AG SAP AG (Cost $92,591,709) Hong Kong 5.3% BOC Hong Kong (Holdings) Ltd. Galaxy Entertainment Group Ltd.* Noble Group Ltd. (Cost $38,635,302) Israel 1.1% Bezeq Israeli Telecommunication Corp., Ltd.(Cost $12,039,525) Italy 3.8% Snam SpA UniCredit SpA* (Cost $35,181,776) Japan 22.5% Bridgestone Corp. Canon, Inc. Central Japan Railway Co. Chiyoda Corp. (a) Fast Retailing Co., Ltd. Honda Motor Co., Ltd. INPEX Corp. Kawasaki Kisen Kaisha Ltd.* (a) Kyushu Electric Power Co., Inc. Marubeni Corp. Mitsubishi Corp. Mitsubishi Electric Corp. Mitsubishi Estate Co., Ltd. Mitsubishi Heavy Industries Ltd. Mitsui & Co., Ltd. Mizuho Financial Group, Inc. Nabtesco Corp. Nidec Corp. Nintendo Co., Ltd. Nomura Holdings, Inc. Resona Holdings, Inc. Sony Corp. Sumitomo Mitsui Financial Group, Inc. Sumitomo Realty & Development Co., Ltd. Terumo Corp. Yamada Denki Co., Ltd. (Cost $170,967,237) Netherlands 5.2% Corio NV (REIT) ING Groep NV (CVA)* Royal Dutch Shell PLC "B" (Cost $42,786,039) Norway 1.2% DnB NOR ASA (a) (Cost $12,546,273) Portugal 0.4% Banco Comercial Portugues SA "R"* (a) (Cost $5,028,635) Singapore 0.7% Capitaland Ltd. Wilmar International Ltd. (Cost $5,389,075) Sweden 5.6% TeliaSonera AB(Cost $45,866,823) Switzerland 3.2% Nestle SA (Registered) Schindler Holding AG Zurich Financial Services AG* (Cost $26,722,274) United Kingdom 9.9% Anglo American PLC BHP Billiton PLC BP PLC Cairn Energy PLC* Centrica PLC GlaxoSmithKline PLC Inmarsat PLC Old Mutual PLC (Cost $73,171,052) Total Common Stocks (Cost $741,332,916) Preferred Stock 0.2% Germany Volkswagen AG (a) (Cost $1,462,687) Securities Lending Collateral 2.8% Daily Assets Fund Institutional, 0.24% (b) (c) (Cost $19,275,846) Cash Equivalents 2.8% Central Cash Management Fund, 0.14% (b) (Cost $18,935,912) % of Net Assets Value ($) Total Investment Portfolio (Cost $781,007,361) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $781,242,337.At May 31, 2012, net unrealized depreciation for all securities based on tax cost was $95,663,677.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $10,637,435 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $106,301,112. (a) All or a portion of these securities were on loan.The value of all securities loaned at May 31, 2012 amounted to $16,979,610, which is 2.5% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. CVA: Certificaten Van Aandelen REIT: Real Estate Investment Trust At May 31, 2012, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Depreciation ($) S&P 500 E-Mini Index USD 6/15/2012 Currency Abbreviation USD United States Dollar At May 31, 2012 the DWS International Fund had the following sector diversification: Sector Diversification Market Value ($) As a % of Common & Preferred Stocks Financials 24.8 % Industrials 16.4 % Consumer Discretionary 13.4 % Information Technology 11.2 % Utilities 11.0 % Telecommunication Services 8.4 % Materials 4.9 % Energy 4.3 % Health Care 3.5 % Consumer Staples 2.1 % Total 100.0 % Sector diversification is subject to change. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2012 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Common & Preferred Stocks Australia $
